Citation Nr: 0624919	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  06-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the September 1953 rating decision contained clear 
and unmistakable error (CUE) in its reduction of the rating 
for service-connected schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1947 to November 
1949.


FINDING OF FACT

The September 1953 rating decision was clearly erroneous by 
reducing the 100 percent rating for the veteran's service-
connected schizophrenic reaction.  


CONCLUSION OF LAW

The September 1953 rating decision contained clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2005); 
38 C.F.R. § 3.170 (1949); Department of Veterans Affairs 
Regulation (VAR) 1170 (July 10, 1942).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board of Veterans' Appeals (Board) first notes that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  In addition, 
as a result of the Board's decision to find CUE in the rating 
action that reduced the rating for the veteran's 
schizophrenic reaction from 100 percent, the Board finds that 
any failure to notify and/or develop the claim cannot be 
considered prejudicial to the veteran.

In essence, the veteran maintains that the September 1953 
rating action contained CUE in its decision to reduce the 
rating for the veteran's schizophrenic reaction from 100 to 
70 percent, based on the results of a single Department of 
Veterans Affairs (VA) examination in August 1953.  

By a rating action in March 1950, the regional office (RO) 
granted entitlement to service connection for anxiety 
reaction and assigned a 10 percent rating, effective the day 
after the appellant's discharge from service.  In November 
1952, following a period of VA hospitalization that ended 
that same month, the RO assigned a 100 percent evaluation for 
the veteran's service-connected psychiatric disorder, now 
characterized as schizophrenic reaction, paranoid, effective 
from September 1952.

In September 1953, following a VA psychiatric examination in 
August 1953, the RO reduced the veteran's schedular 
evaluation for schizophrenic reaction from 100 percent to 70 
percent, effective from November 1953.  It was noted at the 
August 1953 examination that some improvement was shown but 
that the veteran was not employed and had only worked about 
one and a half years in a garage since his discharge from the 
Navy in 1949.  

At the time of the subject rating decision, the Board finds 
that the reduction of ratings was governed by the predecessor 
of current 38 C.F.R. § 3.344 (2005) found in VAR 1172(A), as 
revised in September 1946.  The Board would note that 
paragraph VAR 1172(C) was added in September 1946 and 
provides that the provisions of this regulation apply to 
permanent ratings or to those which on account of their long 
continuance at the same level (5 years or more) are on a 
parity with permanent ratings.  

In pertinent part, at the time of the September 1953 rating 
action, VAR 1172(A) provided that "[r]atings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic-depressive or other psychosis, epilepsy, 
psychoneurosis, coronary sclerosis (coronary occlusion or the 
anginal syndrome), bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination except in those instances where all the 
evidence of record clearly warrants the conclusion that 
permanent improvement of physical or mental condition has 
been demonstrated."

More importantly, 38 C.F.R. § 3.170 (1949), as previously set 
forth in VAR 1170, provided that total disability ratings 
made pursuant to the criteria established under the prior 
general and service pension laws, the War Risk Insurance Act, 
as amended, or the World War Veterans' Act, 1924, as amended, 
for pension, disability allowance, or disability compensation 
purposes, when warranted by the severity of the condition, 
and not granted purely because of hospitalization or home 
treatment, and total ratings made pursuant to existing 
legislation would not be reduced, in the absence of clear 
error, without physical examination showing material 
improvement in physical condition.  Examination reports 
showing material improvement were required to be evaluated in 
conjunction with all the facts of record and consideration 
was to be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while actually at work, or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following regimen which precluded work, and if the latter, 
reduction from total disability rating would not be 
considered pending reexamination after a period of employment 
(three to six months).


II.  Analysis

The Board first notes that the veteran has not contended and 
the evidence does not reflect any notice deficiency with 
respect to the September 1953 rating decision.  

In addition, at the time of the September 1953 rating 
decision, VAR 1172(A)'s language that states that the rating 
for certain diseases "will not be reduced on any one 
examination" is noted in VAR 1172(C) to apply to ratings 
which have continued for long periods at the same level (5 
years or more).  Here, the 100 percent rating that was 
reduced by the rating action in September 1953 had only been 
in effect since September 1952.  Hence, the regulations in 
existence did not provide that the rating for the veteran's 
schizophrenic reaction could not be reduced on the basis of 
one examination.  In fact, VAR 1172(C) went on to 
specifically state that reexaminations disclosing improvement 
of the physical or mental condition will warrant reduction of 
the rating.  

Moreover, VAR 1172(A) also noted that even if there was only 
one examination, a rating for the veteran's type of 
disability would be reduced in those instances where all the 
evidence of record clearly warranted the conclusion that 
permanent improvement of physical or mental condition had 
been demonstrated.  Thus, since the applicable regulation 
permitted the RO to weigh the results from a single 
examination to determine whether a reduction was appropriate, 
the issue is not simply whether the RO erroneously relied on 
a single examination to reduce the veteran's rating, it is 
whether the RO erroneously weighed the results of that 
examination, and an assertion that the Board improperly 
weighed the evidence is a contention that has been found 
insufficient to serve as a basis for a claim of CUE.  
The claimant, in short, must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995), quoting Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).

However, the Board further notes that 38 C.F.R. § 3.170 
(1949) was also in existence at the time of the September 
1953 rating decision, and provided that examination reports 
showing material improvement needed to be evaluated in 
conjunction with all facts of record and consideration was to 
be given particularly to whether the veteran attained 
improvement under the ordinary conditions of his life, i.e., 
while actually at work, or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following a regimen which precluded work, and if the latter, 
reduction from total disability rating would not be 
considered pending reexamination after a period of employment 
(three to six months).  (Emphasis added.)   Although this 
regulation was not specifically advanced in support of the 
benefit sought, the Board is required to consider alternate 
theories of entitlement.  See Schroeder v. West, 212 F. 3d 
1265 (Fed. Cir. 2000); Douglas v. Derwinski, 4 Vet. App. 435 
(1992); Akles v. Derwinski, 1Vet. App. 118 (1991).

Here, it is undisputed that the veteran was not employed at 
the time of the examination which formed the basis of the 
reduction in rating, and he was not reexamined after an 
appropriate period of employment.  The Board finds that this 
constituted undebatable error in the application of 38 C.F.R. 
§ 3.170.  In addition, as the subject rating reduction could 
not have been reduced without a reexamination, it was 
indisputably erroneous.  See Fugo v. Brown, 6 Vet. App. 40 
(1993).  




ORDER

The September 1953 rating decision contained CUE in its 
reduction of the 100 percent rating for the veteran's 
service-connected schizophrenic reaction, and the appeal is, 
accordingly, granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


